Citation Nr: 1711112	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and as secondary to diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded in April 2016 for additional development.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during service. 

2.  Hypertension was not manifest in service or within one year of service and is not otherwise attributable to service, including as due to exposure to herbicides.

3.  Hypertension is not etiologically related to the Veteran's service-connected DM.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein nor is hypertension proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3,159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A letter dated March 2009 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs), post-service treatment records, and a private treatment note; provided the Veteran VA medical examinations in June 2009, April 2014, and August 2015; and obtained addendum opinions in August 2015 and June 2016 to determine the nature and etiology of the Veteran's claimed disability.  38 C.F.R. § 3.159(c).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Standards

Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  

In addition, hypertension and cardiovascular disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When chronic diseases show as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

Relevant Evidence

The Veteran seeks service connection for hypertension, to include as due to herbicide agent exposure and as secondary to DM.  He asserts that he has had hypertension for a long time.  He contends that his medication helps control it, but when he forgets to refill it, his blood pressure goes up.  The Veteran further contends that his hypertension is due to his in-service exposure to herbicides and secondary to DM.

The Veteran's STRs do not show that he was treated for hypertension while on active duty.  The Veterans post-service medical records reflect that the Veteran was diagnosed with hypertension in 2009.

The Veteran underwent a VA examination in June 2009 which yielded a diagnosis of essential hypertension.  The examiner opined that hypertension has never been found to be related to DM according to standard medical references.  There was no opinion provided regarding direct service connection for hypertension nor did the examiner opine as to whether the DM aggravated hypertension.  Thereafter, in March 2014, the Board remanded this case to afford the Veteran another examination to address those questions.

The Veteran was afforded this VA examination in April 2014 which addressed his hypertension.  The examiner opined that it is well known in medical literature that DM in the absence of renal failure is not the cause of hypertension.  The examiner further noted that the Veteran had a normal renal function according to his laboratory testing conducted in February 2014.  The examiner opined that the Veteran's DM did not cause or aggravate his current diagnosis of hypertension.

In May 2015, the Board determined that the Veteran was exposed to herbicides during service while he served offshore of Vietnam in Da Nang Harbor.  The Board granted service connection for DM and remanded the issue of service connection for hypertension for an examination to consider the Veteran's exposure to herbicides as well as the fact that service connection for DM had been established.

The Veteran was afforded this examination in August 2015.  At that time, the examiner was asked to comment on whether the Veteran's hypertension was related to his exposure to herbicides in service.  The examiner answered that "[t]he VA has not identified hypertension as a condition presumed to be associated with exposure to herbicides during the Vietnam War."  In an August 2015 addendum opinion, the same VA examiner opined that a review of the medical literature revealed that the two conditions (DM and hypertension) often coexist.  The examiner noted that the prevalence of hypertension in type II DM is approximately 60% and up to 39% of patients with type II DM have hypertension before onset of proteinuria (i.e. diabetic neuropathy).  The examiner further noted that in these patients, the development of hypertension occurred before onset of proteinuria and was strongly associated with obesity.  Therefore, the examiner opined that the link between the two conditions seems to be primarily that they share risk factors, most notably obesity.  The examiner noted that the Veteran has a long history of obesity with a consistent body mass index (BMI) near or over 30.  The examiner also noted that to date the Veteran had not developed significant diabetic neuropathy.  Thus, the examiner opined that the presence of hypertension in this Veteran is related primarily to obesity rather than being related to DM.  With regard to the question of herbicide exposure and development of hypertension, the medical reference "Veterans and Agent Orange: Update 2014" was reviewed by the examiner.  After analysis of new medical information the committee decided to continue hypertension in the classification of "limited and suggestive" evidence of an association between the condition and exposure to herbicides.  Therefore the medical data derived from review of extensive information compiled on many thousands of veterans does not conclusively confirm an association between hypertension and exposure to herbicides.

In June 2016, the same VA examiner provided a further opinion.  She stated that the Veteran's hypertension began after he left service.  She indicated that there was no evidence in the medical records of in-service evaluation or treatment for hypertension.  She also opined that the Veteran's hypertension was not secondarily related to his DM because the Veteran did not have evidence of diabetic nephropathy.  She stated that in order for VA to grant service-connection for hypertension related to DM, there must be evidence of nephropathy which the Veteran did not have at the time of the evaluation.  Therefore, she opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by active service and less likely than not that the Veteran's hypertension was proximately due to, caused by or aggravated by his service-connected DM.  With regard to the contention that there is "limited or suggestive evidence of an association" between hypertension and exposure to herbicides, she stated that such association has not been recognized by VA.  Therefore, she reported that there is no presumptive association between in-service exposure to herbicides and development of hypertension.

In a private medical note dated February 2017 Dr. K. M. noted that the Veteran has been treated for hypertension using losartan for years.  Dr. K. M. also noted that the Veteran's blood pressure is well controlled and he is taking losartan as a direct result of his DM.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the same VA examiner has provided the last several VA medical opinions which cumulatively constitute the most probative evidence of record as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as the cumulative opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In addition, the cumulative opinion provided by the VA examiner is also generally supported by the prior VA opinions.

Although a private examiner provided a recent medical opinion in February 2017 that the Veteran has been treated for hypertension for years and takes medication for hypertension and DM, he did not provide an opinion regarding the Veteran's normal service records or specifically whether hypertension is in any way attributable to service or whether the hypertension is etiologically related in any way to DM.  As such, the probative value of this opinion is diminished and it is less probative than the VA opinions, as noted.

Herbicide Agent Exposure

The Veteran is presumed to have been exposed to herbicides.  

VA law and regulations provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.   38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Further, in certain circumstances, veterans who served in vessels in the inland waterways of Vietnam were exposed to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In August 2015 and June 2016 addendum opinions, the VA examiner noted that the medical reference "Veterans and Agent Orange:  Update 2014" was reviewed.  According to this reference, after analysis of new information the committee decided to continue hypertension in the classification of "limited and suggestive" evidence if an association between the condition and exposure to herbicides.  Therefore, the medical data derived from review of extensive information compiled on many thousands of veterans does not conclusively confirm an association between hypertension and exposure to herbicides.  In the later opinion, she emphasized that hypertension is not a presumptive disorder for VA purposes.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to exposure to herbicides during active military service.

Initially, the Board notes that although the Veteran is presumed to have been exposed to herbicides while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for hypertension.  Thus, the Veteran is not entitled to this presumption of service connection because hypertension, his claimed condition, is among those expressly excluded from this presumption.  The matter of direct service connection must still be considered, as well as whether it was manifest within the first post-service year.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

Direct and One Year Presumptive Service Connection

The Veteran's STRs do not reflect any complaints, findings, treatment, or diagnosis of hypertension nor do the records reflect any complaints, findings, treatment, or diagnosis of hypertension within the initial post-service presumptive year. 

The Veteran underwent a VA examination in June 2009, but there was no opinion provided regarding direct service connection for hypertension.

The Veteran competently and credibly described his experience taking medication to control his hypertension.  Included in the record is a statement from the Veteran's private doctor, Dr. K. M., which corroborates that the Veteran has been treated for hypertension using losartan for years.  The Board accepts that the Veteran takes hypertension medication and that this is the same medication he takes for DM.  However, the Veteran has also provided an opinion that his hypertension is related to service or his DM.  The Board has considered the Veteran's own opinion and the statement from his private doctor with regard to the question of causation.  However, as a lay person, the Veteran does not have the training or expertise in medical matters and the causation issue involves a medical determination that is complex.  Therefore, the VA cumulative opinion is more probative regarding the causation question in this case as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App 456 (2007).  In addition, as noted, the private examiner did not provide a complete medical opinion and the information provided is also less probative.  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

With regard to the claim that the hypertension is related to inservice herbicides, the VA examiner indicated to the contrary.  The examiner explained, as noted that "[t]he VA has not identified hypertension as a condition presumed to be associated with exposure to herbicides during the Vietnam War."  The examiner also cited to a medical reference "Veterans and Agent Orange:  Update 2014," finding that according to this reference, the medical data derived from review of extensive information compiled on many thousands of veterans does not conclusively confirm an association between hypertension and exposure to herbicides.  Thus, the examiner opined that it is less likely than not that the Veteran's hypertension is related to exposure to herbicides during active military service.  Inasmuch as the VA cumulative opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements as well as a pertinent medical herbicide reference, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence with regard to that matter.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

As such, the most probative evidence establishes that hypertension is not attributable to service, was not manifest within a year of service, and is not otherwise related to service, including due to presumed inservice herbicide exposure.

Secondary Service Connection

The most recent VA examiner's cumulative opinion also provided the most probative evidence with regard to secondary service connection.  She concluded that the Veteran's hypertension coexists with the Veteran's service-connected DM and has a common risk factor of obesity, but arose prior to DM, that there is no renal failure in this case, and the hypertension was not caused, proximately due to, or aggravated by the DM.  This opinion is also supported by a prior VA opinion.  The private opinion is less probative, as indicated, and the Veteran's own opinion is outweighed by the cumulative medical opinion as this is a complex medical question.  See Woehlaert.

Conclusion

Accordingly, service connection for hypertension, to include as due to herbicide agent exposure and as secondary to DM, is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, the doctrine is not for application.  Gilbert.

ORDER

Service connection for hypertension, to include as due to herbicide agent exposure and as secondary to DM, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


